Per Curiam.
The plaintiff here received a judgment of $85,000 against defendant, Kenny, an uninsured motorist, for injuries suffered when Kenny turned his car directly into the path of plaintiff’s motorcycle.
The plaintiff, rightly fearing that Kenny would be uncollectible, also sued defendant, Raymond & Anderson, Inc. The plaintiff’s claim against Raymond & Anderson, Inc. is that it allowed Kenny to use its automobile dealership license plates in violation of MCLA § 257.256 (Stat Ann 1968 Rev § 9.1956).
The trial court, sitting without a jury and relying on Endres v. Mara-Rickenbacker Co. (1928), 243 Mich 5, found that although there was a violation of the statute, the violation was not the proximate cause of the accident. The charge against Raymond & Anderson, Inc. was therefore dismissed. It is from this dismissal that plaintiff appeals.
On appeal the plaintiff’s sole issue is whether an automobile dealer should be estopped from denying ownership of a vehicle which is illegally bearing, with the dealer’s knowledge and consent, license plates belonging to the dealership.
*32Plaintiff acknowledges the Michigan rule as set down by Endres, supra, at p 7, is against him. However, the plaintiff urges this Court to repudiate the Endres decision and adopt the rule of another jurisdiction, New York. See Reese v. Reamore (1944), 292 NY 292 (55 NE2d 35); Switzer v. Aldrich (1954), 307 NY 56 (120 NE2d 159).
We do not view the Endres rule as the majority of the Court in Abendschein v. Farrell (1968), 11 Mich App 662, 679 viewed the lex loci delicti rule established as the law in Michigan by Kaiser v. North (1939), 292 Mich 49. The Endres rule is not an empty shell, the destruction of which only awaits action of its creating tribunal. The Endres rule is still supported by ample authority in this as well as other jurisdictions. See 99 ALR2d 904, § 2(a), pp 906-909.
Further, we find no indication that if the Supreme Court were to he presented with the issue before us here that it would decide it in any way contrary to Endres. See generally Abendschein, supra, (Levin, dissenting) at p 680.
Bound as we are under these circumstances by Endres, we cannot but affirm.
Affirmed. Costs to appellee.